COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                            CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                        WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
PATRICIA O. ALVAREZ                                                                         (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                               FACSIMILE NO.
  JUSTICES                                                                                   (210) 335-2762


                                                 August 5, 2015


       Edward F. Shaughnessy, III                                     Gregory Sherwood
       Attorney At Law                                                Attorney at Law
       206 E. Locust Street                                           P.O. Box 200613
       San Antonio, TX 78212                                          Austin, TX 78720
       * DELIVERED VIA E-MAIL *                                       * DELIVERED VIA E-MAIL *

       Heather McMinn
       25th Judicial District Attorney
       211 W. Court St., Suite 260
       Seguin, TX 78155
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:       04-14-00618-CR
              Trial Court Case Number:       14-0698-CR-C
              Style:                         Thomas Little v. The State of Texas


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Wednesday, September 2, 2015, before a panel consisting of Chief Justice Sandee
       Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                            ____________________________
                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853